MEMORANDUM **
Angelo Paguio Pineda, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s order denying his application for withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence. Hakeem v. INS, 273 F.3d 812, 816 (9th Cir.2001). We deny the petition for review.
Substantial evidence supports the agency’s denial of withholding of removal where Pineda’s claim is based on his father’s political activity and yet his father continues to reside in the Philippines unharmed. See id. (“claim of persecution upon return is weakened, even undercut, when similarly-situated family members continue to live in the country without incident”). Likewise, substantial evidence supports the agency’s denial of CAT relief. See 8 C.F.R. § 208.16(c)(2).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.